DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 5/31/2022. Claims 1, 3–5, and 7–8 have been amended, and claims 2 and 6 have been canceled. Claims 1, 3–5, and 7–8 are pending and are examined below.

Response to Remarks and Arguments
The amendments filed on 5/31/2022 in regards to the objection of the specification are accepted. Accordingly, the objection to the specification is withdrawn.

The amendments filed on 5/31/2022 in regards to the rejections under §§ 112(a) and 112(b) are accepted. Accordingly, the rejections under §§ 112(a) and 112(b) are withdrawn. 

The amendments and arguments filed on 5/31/2022 in regards to the rejections under § 103 have been fully considered but are unpersuasive.
	Applicant argues that Nakaoka does not disclose: a second control unit configured to control a second pressurizing mechanism according to the pressurizing mode estimated by the second control unit. Applicant argues that Kamiya does not suggest modifying Nakaoka as to yield the feature of: estimating, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value. 
	As to the argument that Nakaoka does not disclose a second control unit configured to control a second pressurizing mechanism according to the pressurizing mode estimated by the second control unit, Examiner respectfully disagrees. Nakaoka discloses that the second control unit controls a pressurizing mechanism based on its determination of whether the first control unit is in a normal mode or under suspension; suspension necessarily entails a deviation from a normal mode (See at least ¶ 138). Accordingly, Nakaoka discloses the broadest reasonable interpretation of second control unit configured to control a second pressurizing mechanism according to the pressurizing mode estimated by the second control unit.
	As to the argument that Kamiya does not suggest modifying Nakaoka as to yield the feature of: estimating, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value, Examiner respectfully disagrees. Nakaoka discloses estimating, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode set in the first pressurizing mechanism (See at least ¶ 138). Kamiya teaches estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value (See at least ¶ 30). Applicant argues that the modes estimated in Kamiya—i.e., a pressure increase mode, a pressure reduction mode, and a pressuring holding mode—are inapplicable to the estimation of an operation stop mode (understood to be a suspension of an ECU) as disclosed in Nakaoka. However, the estimating technique of Kamiya is not necessarily limited to these modes. Rather, Kamiya determines modes based on: 
“The control mode is determined based on at least one of the change tendency of the target back pressure and the difference between the target back pressure and the actual back pressure” (¶ 30).  
Turning back to Nakaoka, Nakaoka discloses how the hydraulic pressure of a brake system is affected under suspension, stating: 
“When the first hydraulic pressure controller breaks down, the first actuator outputs the hydraulic pressure outputted from the master cylinder to the second actuator as it is. In this case, the braking force of the wheel is insufficient” (¶ 13).
Keeping the above in mind, one of ordinary skill before the effective filing date of the invention would have recognized that the technique of Kamiya is applicable to the invention of Nakaoka because it is useful for identifying a wide range of pressurizing modes. Indeed, a tendency of change in chamber pressure is indicative of such states such as a deviation from a normal mode in the event of a failure. 
	In light of the above, the § 103 rejection is maintained. 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka et al. (US20160082937A1) in view of Kamiya et al. (WO2015008525A1); from here on referred to as Nakaoka and Kamiya, respectively.

As to claim 1, Nakaoka discloses a brake control device comprising:
a first control unit configured to control a first pressurizing mechanism capable of pressurizing a brake fluid with one pressurizing mode of a plurality of set pressurizing modes, wherein the plurality of pressurizing modes is set so that a pressurizing amount of the brake fluid with respect to an operation amount equivalent value, which corresponds to an operation amount on a brake operating member, is different from each other (“The first ECU120 [is] disposed in the first hydraulic pressure control unit 100 … The first ECU120 controls an operation of the first actuator 110.” See at least ¶ 67, FIG. 2. “The first ECU120 shifts the brake control mode to a fail-safe mode A1 [i.e., the first ECU may shift from a normal mode to a fail-safe mode A1].” See at least ¶ 136. “The first ECU120 shifts the brake control mode to a fail-safe mode B1 [i.e., the first ECU may indeed shift form a normal mode to either a fail-safe mode A1 or fail-safe mode B1. Accordingly, a plurality of set pressurizing modes is disclosed].” See at least ¶ 137. 
“When the information showing the actual regenerative braking force Fa transmitted from the hybrid ECU8 is received, the first ECU120 calculates a target friction braking force Fb* (=F*−Fa) by subtracting the actual regenerative braking force Fa from the target total braking force F* in step S19 [i.e., in a normal mode, the first ECU only generates a braking force Fb*, which is associated with a certain pressurizing amount of the brake fluid].” See at least ¶ 88. “The first ECU120 generates braking force at a wheel only by a hydraulic pressure control, without transmitting a regenerative braking demand to the hybrid ECU8, when the brake control mode is shifted to the fail-safe mode A1 [i.e., in fail-safe mode A1, the first ECU performs hydraulic pressure control without sending a regenerative braking demand. Thus, the first ECU must perform the total braking force (i.e., F*) instead of the remainder from the regenerative braking force (i.e., Fb*). Hence, the pressurizing amount of the brake fluid  in the first ECU will necessarily be different in the fail-safe mode than the pressurizing amount of the brake fluid of the first ECU in the normal mode].” See at least ¶ 139.);
	a second control unit configured to control a second pressurizing mechanism provided separate from the first pressurizing mechanism and capable of pressurizing the brake fluid pressurized by the first pressurizing mechanism (The second ECU220 … [is] disposed in the second hydraulic pressure control unit 200 ….  the second ECU220 controls an operation of the second actuator 210. See at least ¶ 67, FIG. 2.), and
a communication line configured to transfer control information between the first control unit and the second control unit (The first ECU120 comprises the communication interface, and has a function to be connected to a CAN (Controller Area Network) communication line 300 of a CAN communication system … the second ECU220 … is connected to this CAN communication line 300. See at least ¶ 70, FIG. 2.),
wherein the first control unit and the second control unit are configured to perform a cooperative control on the basis of the control information (See at least FIG. 3., which shows the Second ECU coordinating with the First ECU as to perform a cooperative control. Specifically, see step S44, which discloses that the second ECU transmits implementation information to the First ECU.),
	wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode set in the first pressurizing mechanism (When a communication between said first electrical control unit and said second electrical control unit becomes impossible … An operation stop judgment means (S124, S125, S127) … judges whether the operation of the other one of said electrical control units has stopped [i.e., an operation stop judgment means of a second control unit determines that the transfer of control information between the first control unit and the second control unit is interrupted]. See at least ¶ 25, FIG. 8. “When the second ECU220 judges as “No” in step S124, it judges that the operation of the first ECU120 which is a communication partner is under suspension, in step S127 [i.e., the second control unit estimates the current pressurizing mode set in the first pressurizing mechanism. In other words, the second control unit estimates that the current pressurizing mode differs from a normal operation mode].” See at least ¶ 138, FIG. 8.), and
	wherein the second control unit is configured to control the second pressurizing mechanism according the pressurizing mode estimated by the second control unit in a state in which the transfer of the control information is interrupted (“When the second ECU220 judges as “No” in step S124, it judges that the operation of the first ECU120 which is a communication partner is under suspension, in step S127. In this case, in step S128, the second ECU220 shifts the brake control mode to a fail-safe mode B2, and once ends this routine. [i.e., the second ECU controls the second pressurizing mechanism—that is, shifts to a fail-safe mode—upon determining the transfer of the control information is interrupted].” See at least ¶ 138, FIG. 8.). 
	Nakaoka fails to explicitly disclose: estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value.
	However, Kamiya teaches estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value (“The required braking force (requested total braking force) is calculated based on the operating state of the brake pedal 24 …. When the regenerative cooperative control is performed, the target hydraulic braking force is determined based on the value obtained by subtracting the regenerative braking force from the required braking force .… the target hydraulic pressure of the front pressurizing chambers 40, 42 is determined on the basis of the target hydraulic braking force, the target hydraulic pressure Pref of the rear chamber 66 is determined accordingly. [i.e., an operation amount equivalent value of a brake member may be obtained. A target hydraulic force may be determined based on the operation amount equivalent value. A target hydraulic pressure Pref may be determined based at least on the target hydraulic force. Accordingly, Pref is determined based at least in part in respect to the operation amount equivalent value].” See at least ¶ 29. Specifically, the control mode is determined based on at least one of the change tendency of the target back pressure Li pre and the difference between the target back pressure Li ff and the actual back pressure P P * [i.e., a control mode may be determined based on a difference between a target hydraulic pressure (Pref) and an actual fluid amount (P*). As Pref is determined based at least in part in respect to the operation amount equivalent value, the pressurizing mode is estimated based on the pressurizing amount with respect to the operation amount equivalent value.]. See at least ¶ 30). 
	Nakaoka discloses estimating, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode set in the first pressurizing mechanism. Kamiya teaches estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka with the feature of: estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value—as taught by Kamiya—because it is a useful feature for identifying a wide range of pressurizing modes. Indeed, a tendency of change in chamber pressure is indicative of such states such as a deviation from a normal mode in the event of a failure. 

As to claim 4, discloses wherein when the transfer of the control information between the first control unit and the second control unit is interrupted, the second control unit estimates the current pressurizing mode set in the first pressurizing mechanism, based on the pressurizing mode set in the first pressurizing mechanism immediately before the interruption (When the second ECU220 judges as “Yes” in step S124, it judges that the first ECU120 which is a communication partner is under operation, in step S125. That is, the second ECU220 judges that the cause for a communication with the first ECU120 to be impossible is a trouble of a CAN communication. [i.e., when transfer of control information is interrupted, the second ECU may determine that the first ECU is still under normal operation—that is, the first ECU, which controls the pressurizing mode set in the first pressurizing mechanism, is still operating on the pressurizing mode that it was operating on immediately before the interruption]. See at least ¶ 137.).

As to claims 5 and 8, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the second control unit controls the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit, the second control unit keeps the control by of the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit until a braking state is released.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the foregoing feature because the absence of the performance this configuration of control would be counterintuitive to the operation of the invention. Specifically, in the regular operation of performing control via the second control unit (i.e., the implementation of a fail-safe control mode), there appears to be no benefit to stop control via the second control unit before a braking state is released. In other words, keeping the control by the second control unit until a braking state is released would have been to one of ordinary skill in art before the effective filing date of the invention an obvious form of performing control, such as maintaining a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  


Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka in view of Kamiya as applied to claim 1 above, further in view of Hatano (US20080223675A1; from here on referred to as Hatano).

As to claim 3, the combination of Nakaoka and Kamiya fails to explicitly disclose: a hydraulic pressure holding unit that, when the transfer of the control information between the first control unit and the second control unit is interrupted during braking, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period after the transfer of the control information between the first control unit and the second control unit is interrupted.
However, Hatano teaches holding a hydraulic holding unit that holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period (“If a problem occurs … the brake fluid pressure of the wheel cylinder is maintained for a predetermined time by closing the opening and closing valve provided in the fluid passage which connects the slave cylinder to the wheel cylinder.” See at least ¶ 10.).
Nakaoka discloses a brake control device comprising a first ECU and a second ECU, wherein the brake control device is configured to control a pressurizing mechanism in the event that a transfer of control information is interrupted. Kamiya teaches estimating a pressurizing mode based on the pressurizing amount of brake fluid in respect to an operation value of a brake member. Hatano teaches holding a hydraulic pressure in a hydraulic pressure holding unit for a predetermined amount of time when a problem is detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakaoka and Kamiya and include the feature of: holding a hydraulic holding unit that holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period—as taught by Hatano—to yield the feature of: a hydraulic pressure holding unit that, when the transfer of the control information between the first control unit and the second control unit is interrupted during braking, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period after the transfer of the control information between the first control unit and the second control unit is interrupted, because holding hydraulic pressure is a useful feature for preventing non-desirable behavior of the brake device, thus ensuring that the brake device remains functional after the occurrence of a failure (e.g., an interruption of the transfer of control information) and aiding in troubleshooting of the brake device. Indeed, holding hydraulic pressure after the transfer of the control information between ECUs is particularly desirable because in the event of an interruption of the transfer of control information the master pressure, as held by the holding unit, may be detected, and the pressurizing mode may be determined with increased accuracy. Hence, the incorporation of this feature enhances brake operation. 

As to claim 7, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the second control unit controls the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit, the second control unit keeps the control by of the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit until a braking state is released.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the foregoing feature because the absence of the performance this configuration of control would be counterintuitive to the operation of the invention. Specifically, in the regular operation of performing control via the second control unit (i.e., the implementation of a fail-safe control mode), there appears to be no benefit to stop control via the second control unit before a braking state is released. In other words, keeping the control by the second control unit until a braking state is released would have been to one of ordinary skill in art before the effective filing date of the invention an obvious form of performing control, such as maintaining a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668